Citation Nr: 0028512	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  99-02 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a left hip 
disorder.

4.  Entitlement to service connection for right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to February 
1990.  The veteran's active service from January 11, 1987 to 
February 1990, was terminated under other than honorable 
conditions.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from an 
October 1998 rating determination by the St. Petersburg, 
Florida, Regional Office (RO).


FINDINGS OF FACT

1.  Post-service medical records show that the veteran has 
herniated nucleus pulposus with cervical myelopathy, lumbar 
radiculopathy and degenerative joint disease of the left hip.  

2.  The veteran has presented testimony to the effect that 
symptoms similar to those treated postservice began during 
service and continue until the present time.

3.  The veteran's claims for service connection for cervical 
spine, low back and left hips disorders are plausible.

4.  The veteran has not presented credible evidence to show 
that a chronic right hip disorder began in military service 
or is otherwise related thereto.



CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
cervical spine, low back and left hip disorders are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

2.  The veteran's claim for entitlement to service connection 
for a right hip disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that in February 1977 the 
veteran injured his neck while playing basketball.  There was 
pain with forward elevation and decreased range of motion.  
There was tenderness at C-6, 5, and 4 and a palpable muscle 
spasm.  Arm strength was 5+/5+.  Deep tendon reflexes were 2+ 
and symmetrical.  X-rays were normal.  The clinical 
impression was cervical strain.  In September 1977 the 
veteran was evaluated for headache complaints, stiff neck and 
sore shoulder muscles following a football injury to the 
head.  He was later treated for increasing neck pain, which 
had been aggravated by additional minor head injuries.  
Examination revealed tender right posterior trapezius, 
limited neck rotation to the right.  The clinical impression 
was paracervical muscle spasm and cervical sprain.  The 
symptoms were treated with a cervical collar and heat.

In June 1978, the veteran was treated for an acute onset of 
low back pain.  Neurological examination was negative and all 
deep tendon reflexes were 2+ and normal. Examination revealed 
scoliosis with concavity to the right upper lumbar area and 
the right shoulder was low.  Range of motion was good with 
full flexion.  There was minimal tenderness and marked spasm 
of the right paraspinals.  Straight leg raise was to 90 
degrees bilaterally and the veteran denied any radicular 
pain. The clinical impression was muscle strain.  

In May 1979, the veteran was evaluated for headache 
complaints and weakness of the right side of his face.  The 
examiner noted the veteran sustained some trauma playing 
football.  The veteran was seen in the neurological clinic 
and the clinical impression was benign muscle contraction or 
tension headaches.  

In June 1983, the veteran was treated for complaints of left-
sided low back pain with some radiation to the left thigh.  
The onset was two weeks prior following volleyball game.  The 
examiner noted the veteran had history of chronic low back 
pain.  The diagnosis was low back strain with mild 
neuropathy.  

The records are otherwise negative for complaints, findings 
or treatment associated with left or right hip disorders.

In June 1998, the veteran was hospitalized for bilateral 
lower extremity spasticity with questionable myelopathy.  He 
was noted to have a long history of difficulty in his lower 
extremities including numbness, swelling and paresthesia but 
little to no pain.  An entire spine access MRI was obtained 
which demonstrated evidence of a large herniated nucleus 
pulposus in C4-C5, a small one in C5-C6 and a significant one 
in C6-C7.  There was also evidence of signal changes in the 
cord at the C6-C7 level.  The veteran subsequently underwent 
anterior cervical discectomy and fusion of C4-5, C5-6 and C6-
7.  The diagnosis at discharge was cervical spondylosis with 
multi-level degenerative disease and herniated discs.  

On VA examination in March 1999 the veteran complained of 
chronic and progressive back pain as well as degenerative 
joint disease involving the back, hips, knees and ankles.  He 
reported that while in the military he functioned as a 
helicopter parachute jumper and repel man.  He also 
participated in intramural football and basketball squads.  
During these events he sustained multiple minor traumatic 
occurrences, however no single episode required any 
hospitalization nor medical attention.  The examiner noted 
that at the time of service discharge in 1989, despite high 
physical stressors including these rigorous physical 
activities, he was relatively asymptomatic.  

The veteran reported the first onset of neurologic arthritic 
complaints, in 1997 at which time he presented with right 
knee instability, which progressed to weakness of the lower 
extremities as well as early myelopathy in the upper and 
lower extremities.  Due to progressive weakness and 
clumsiness, various scans were performed which revealed 
evidence of multi-level degenerative joint disease and 
herniated disc.  Due to his extreme symptomatology, C4-5, C5-
6 and C6-7 anterior discectomies were performed in 1998 with 
fusion of the iliac bone crest.  Following surgery the 
veteran's symptoms of weakness and clumsiness had markedly 
improved although he continued to ambulate with the 
assistance of a knee brace and two hand-held walkers due to 
instability.  His gait was halting and somewhat clumsy.  
There was no obvious deformity of the upper or lower 
extremities.  Strength was 4+/5 in the upper and lower 
extremities and sensation appeared to be within normal 
limits.  Neurologic examination was also normal.  A bone scan 
revealed areas of increased radio tracer uptake in the right 
calcaneus, bilateral knees, left anterior superior iliac 
spine at the ligamentous insertion and the lower cervical 
spine anteriorly.  These findings were most consistent with 
degenerative joint/post-traumatic injuries and given the 
veteran's history correlated well.  The clinical impression 
was cervical spondylosis/degenerative joint disease status 
post multi-level herniated disc, post discectomy.  The 
veteran was also status post early myelopathy with weakness 
of the upper and lower extremities, which had improved with 
surgical intervention.  The veteran likewise had complaints 
of low back and hip injuries, which may be related to a 
previous, very exertional military career.  

Orthopedic examination of the spine revealed motor strength 
was graded at 5/5 with no evidence of positive straight leg 
raise sign.  Sensory examination was intact to light touch.  
Deep tendon reflexes were normal, active and symmetrical with 
bilateral flexor plantar response.  Gait examination 
demonstrated a normal gait with no antalgic component.  Range 
of motion examination of the veteran's cervical spine in 
flexion, extension, lateral flexion and rotation was 25, 30, 
40 and 55 degrees, respectively.  Range of motion of the 
lumbar spine in flexion, extension, lateral flexion and 
rotation was 95, 35, 40, and 55 degrees, respectively.  X-
rays of the lumbar spine were normal.  There was no evidence 
of fracture, subluxation, or spondylolisthesis.  The veteran 
had a normal lordotic curve with well-preserved disc height.  
The examiner reported the veteran had no complaints of low 
back pain and no reports of low back injury.  There was no 
evidence of weakened movement against varying amounts of 
resistance, excess fatigability, incoordination, significant 
painful motion or pain with use.  The veteran had minimal 
limitation of motion despite his multilevel fusion involving 
the cervical spine, with range of motion limited to 5 degrees 
of cervical flexion.  

With respect to the hips the veteran complained of weakness, 
poor motion, stiffness, loss of proprioception and pain left 
significantly more than the right.  He reported that he was 
short on his left side and had been given a heel lift for leg 
length discrepancy, which helped.  He stated that on one 
occasion during service he fell 20 feet from a helicopter and 
another time fell down a ladder while on board a ship.  He 
stated that both incidents caused severe hip pain left 
greater than right.  

Examination revealed right hip motion was 0 to 100 degrees of 
flexion, 0 to 30 degrees of extension, 0 to 40 degrees of 
adduction and 0 to 50 degrees of abduction.  External 
rotation 0 to 50 degrees, internal rotation was 0 to 20 
degrees.  The left hip revealed flexion was 0 to 60 degrees, 
extension was 0 to 15 degrees, adduction 0 to 15 degrees, 
abduction 0 to 25 degrees, external rotation 0 to 20, 
internal rotation to 0 degrees.  All hip motion was extremely 
painful.  The veteran could easily flex his hip to resistance 
on the right but on the left gave way with pain after a few 
seconds.  He had normal plantar flexion, dorsiflexion and 
normal strength in his feet.  Neurological examination was 
also normal.  He was wearing a right knee brace for 
stability.  He also had tenderness in his groin but there was 
no palpable hernia.  X-rays showed significant arthritis on 
the left hip with somewhat of a pistol-grip type deformity 
consistent possibly with an old slipped capsule femoral 
epiphysis type injury, although the veteran denied any type 
of hip pain.  He also had some area of bony growth in his 
upper iliac crest possibly at the site of his bone graft 
harvest for his cervical fusion.  Otherwise the bones looked 
normal and there was no evidence of acetabular fractures.  
The clinical assessment was moderate degree of radiographic 
arthritis with severe limitation of motion of the left hip.  
The examiner opined that the veteran appeared to be severely 
limited by his neck problems and resulting nerve problem, 
however the nerve problem should not affect his range of 
motion which is quite poor in the left hip.  The left hip 
arthritis was worsened by activity and with flare-ups.  

At a hearing held at the RO in May 1999, the veteran 
testified about the onset and severity of his claimed 
disabilities.  He testified that during service he sustained 
numerous injuries to his neck and spine playing sports and 
that he was put in a "C collar" for about six weeks.  He 
testified that as a hospital corpsman he had access to 
different treatment methods as well as advice from physicians 
and that he primarily treated himself.  With respect to his 
low back the veteran testified that he was always doing heavy 
lifting and that living in a tightly confined area on the 
ship also caused back problems.  The veteran also testified 
that many of his low back problems were secondary to his neck 
injuries.  With respect to his hips the veteran testified 
that he sustained injuries during a helicopter training 
exercise but that he did not seek medical treatment.  He 
testified that the first time he sought post-service 
treatment for his low back was in July 1997 and that he was 
first seen for his neck disorder in April 1998.  He testified 
that he has never sought treatment for his hip problems, but 
that he had a bone scan of the hips in December 1998.  

VA outpatient treatment records show continued evaluation and 
treatment for lumbar radiculopathy, chronic left hip pain and 
cervical myelopathy between March and August of 1999.  Of 
record is a letter dated in August 1999 from private 
physician, R. Martinez, M.D. in connection with the veteran's 
claim for Social Security benefits.  The clinical impression 
was cervical myelopathy secondary to cord compressive 
syndrome.  

At a Travel Board hearing conducted in July 2000 the veteran 
provided testimony similar to that given at his previous RO 
hearing.  He veteran testified as to the facts surrounding 
the original injuries and the subsequent treatment.  The 
veteran also testified as to his current condition and 
disabilities.


Analysis

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible " or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  


A.  Cervical Spine, Low Back and Left Hip Disorders

With respect to the first prong of the Caluza test, the Board 
notes that the record contains evidence of post-service 
treatment for symptoms of cervical myelopathy, lumbar 
radiculopathy and left hip arthritis.  These findings 
constitute evidence of current disabilities.  With regard to 
the second prong of Caluza, there is evidence of inservice 
incurrence of cervical spine, low back and left hip 
disorders.  Service medical records show that the veteran was 
evaluated for neck and low back injuries on several occasions 
during his first period of active duty.  He has claimed that 
he sustained additional neck and back injuries thereafter, 
and for the purpose of determining whether he has presented a 
well-grounded claim, the Board accepts his claims as 
credible.  With regard to the left hip, the veteran's service 
medical records are entirely negative for complaints or 
abnormalities, including injury following helicopter training 
exercises or a fall from a ladder.  However, where an issue 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony may constitute 
sufficient evidence to establish a well-grounded claim.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Thus the 
Board will presume that the veteran's reports of an in-
service left hip injury are true, for the limited purpose of 
determining whether the claim is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

In light of the service medical records, available post-
service clinical evidence and the veteran's testimony, the 
Board concludes that there is medical evidence of current 
disabilities, and competent lay evidence of symptoms noted in 
service with continuity of symptomatology after service.  The 
medical evidence when viewed in the aggregate is sufficient 
to form well-grounded claims for service connection for 
cervical spine, low back and left hip disorders.  
Accordingly, the Board concludes that the claims for service 
connection for cervical spine, low back and left hip 
disorders are well grounded.  See also Mattern v. West, 12 
Vet. App. 222, 226 (1999) ( a well-grounded determination 
requires only a preliminary threshold of plausibility with 
enough of an evidentiary basis to show that the claim is 
capable of substantiation).

B.  Right Hip Disorder

The veteran's service medical records are entirely negative 
for complaints or abnormalities pertaining to the right hip, 
including injury following helicopter training exercises or a 
fall from a ladder.  Nonetheless, as noted previously where 
an issue is factual in nature, e.g., whether an incident or 
injury occurred in service, competent lay testimony may 
constitute sufficient evidence to establish a well-grounded 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Thus, the veteran's reports of an in-service right hip injury 
must be presumed to be true, for the limited purpose of 
determining whether the claim is well grounded.  King, supra.  
As such, there is sufficient lay evidence of an in-service 
hip injury for purposes of determining whether the claim is 
well grounded.

With respect to the next element necessary to establish a 
well grounded claim, namely, competent medical evidence of a 
current disability, the Board observes that the post-service 
medical evidence is entirely negative for a diagnosis of a 
current right hip disability.  Although acceptable lay 
evidence may constitute competent evidence when it comes to 
describing symptoms or manifestations of a disease, a 
veteran's statements as to symptomatology, without medical 
evidence of an underlying impairment capable of causing the 
symptoms alleged, generally cannot constitute plausible 
evidence of the existence of a current disability for VA 
service connection purposes.  Compare Espiritu v. Derwinski, 
1 Vet. App. 492, 494 (1992), and Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  Unsupported by medical evidence, 
the veteran's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim.

Despite his reports of right hip pain, the Court has held 
that a veteran's statements as to subjective symptomatology 
alone (such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The VA duty to obtain SSA records, or to otherwise assist the 
veteran in gathering evidence pertinent to the claim, is 
triggered only upon submission of a well-grounded claim.  
Tetro v. West, 13 Vet.App. 404 (2000), citing Voerth v. West 
, 13 Vet. App. 117, 121 (1999).  As indicated above, this 
claim is not well grounded and the duty to assist has not 
attached.  See Morton v. West, 12 Vet.App. 477, 480-1 (1999), 
citing Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put the VA on notice that any additional relevant 
evidence may exist which, if obtained, would well-ground the 
veteran's claim of entitlement to service connection.  See 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).

In addition, because the veteran has not identified any 
available evidence that has not been submitted or obtained, 
which would support a well-grounded claim of service 
connection for right hip disability, the Board finds that VA 
has satisfied its duty to inform the veteran under 38 
U.S.C.A. 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 244 
(1996).


ORDER

The claims of entitlement to service connection for cervical 
spine, low back disorder and left hip are well grounded.  To 
this extent only, the appeal is granted.

Entitlement to service connection for a right hip disorder is 
denied.


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely. 

The veteran's contentions on appeal relate the current 
cervical spine, low back, and left hip disabilities to 
injuries sustained in service.  VA examination was conducted 
in March 1999 to determine the etiological relationship 
between the veteran's inservice injuries and claimed cervical 
spine, low back and left hip disabilities.  The examiner duly 
reported the history, as provided by the veteran, summarized 
the results of clinical examination.  No opinion was offered, 
however, as to the likelihood that the veteran's disabilities 
had their onset during active service or were otherwise 
related thereto.   The veteran should be afforded a complete 
examination in order to determine whether he currently has 
neck, back and left hip disabilities, related to service.  

Also, potentially relevant medical records have not been 
obtained by the RO.  It appears that he applied for Social 
Security Administration (SSA) benefits.  Therefore, the RO 
should make arrangements to obtain these records on remand, 
as the duty to assist involves obtaining relevant medical 
reports where indicated by the facts and circumstances of the 
individual case.  Such duty extends to obtaining records from 
other Government agencies such as the SSA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992). 

To adequately evaluate the veteran's contentions, it is 
necessary that a medical determination be made regarding any 
connection between such injuries and the current 
disabilities.  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all available relevant medical reports 
are included in the claims folder.

3.  The RO should make the necessary 
arrangements to obtain a copy of any SSA 
decision denying or granting disability 
benefits to the veteran.  The RO should 
also  obtain all the records from the SSA 
that were used in considering the 
veteran's claim for disability benefits, 
including any reports of examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other records should be 
associated with the claims folder.

4.  The veteran should then be afforded a 
VA examination to determine the nature, 
extent and etiology of cervical spine, 
low back and left hip disabilities now 
present.  All indicated tests and studies 
should be completed and all findings 
reported in detail.  The examiner should 
be instructed to set forth the history of 
symptoms as reported by the veteran as 
well as all pertinent findings.  Complete 
diagnoses should be provided.  On the 
basis of both the current examination 
findings and a thorough review of all 
records in the claims folder, the 
examiner should offer an opinion as to 
whether the veteran's symptoms in service 
represented any underlying chronic 
cervical spine, low back and left hip 
disabilities and comment on the 
significance, if any, of the service 
medical records.  The examiner should 
describe the nature of the veteran's 
problems in detail, including any 
neurologic impairment as well as an 
assessment concerning the degree of pain 
and any functional loss resulting 
therefrom.  

The examiner should specifically answer 
the following:

a.  Identify all current cervical spine, 
low back and left hip disabilities.

b.  If the disabilities are considered 
traumatic in origin, the nature of the 
trauma and the source of the information 
relied upon should be indicated.  

c.  For each disability identified, what 
is the degree of probability that such 
disorder is causally related to a disease 
or injury service?

All findings, opinions and bases should 
be set forth in detail.  The bases for 
the conclusions reached should be stated 
in full, and any opinion contrary to 
those already of record should be 
reconciled, to the extent possible.

5.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 



